Citation Nr: 0720405	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-08 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.


FINDING OF FACT

The evidence of record does not demonstrate that a low back 
disorder was manifested during the veteran's active duty 
service or that the veteran has a current low back disorder 
that is otherwise related to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After careful review of the claims folder, the Board finds 
that the veteran has been provided appropriate notice in 
accordance with the VCAA.  In this regard, letters sent to 
the veteran in November 2001 and September 2006 informed him 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  These letters also 
advised him of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Finally, the November 2001 letter essentially, 
and the September 2006 letter expressly, notified the veteran 
of the need to submit any pertinent evidence in his 
possession.  

In addition to providing proper notice on all VCAA issues, 
the November 2001 letter was sent to the veteran prior to the 
January 2002 rating decision.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  In this regard, 
the veteran's service medical records are associated with the 
claims folder.  Also of record are private treatment records 
from Drs. M. Howell and D. Howell.  

During this appeal, the veteran identified a number of 
private physicians and facilities from which he sought 
treatment for his claimed back disorder over the years.  In 
his notice of disagreement he specifically identified the 
following providers not already mentioned above: Drs. Fowler 
and Moscal, The Aid Station, and Medfirst.  The veteran also 
stated on numerous occasions that he was treated by a Dr. 
Salit approximately ten years after service separation.  

After careful review of the claims folder, the Board is 
satisfied that VA fulfilled its duty to assist the veteran to 
try and obtain records associated with the providers 
mentioned above.  Unfortunately, none of these records were 
available for the following reasons.  With respect to records 
associated with Dr. Fowler, The Aid Station, and Medfirst, 
the veteran indicated in his October 2002 notice of 
disagreement that he did not have a current address for these 
providers and facilities, nor did he have any idea as to how 
to locate a current address.  Without sufficient information 
to identify and locate the existing records, VA cannot 
request these records.  See 38 C.F.R. § 3.159(c)(1)(ii).  

The veteran indicated throughout this appeal that Dr. Salit 
was deceased.  However, he provided VA with the address and 
name of Dr. Salit's professional partner.  Requests were sent 
in November 2001 and April 2006; the veteran also requested 
records from Dr. Salit's partner, Dr. Eckert, in May 2006.  
Unfortunately, a May 2006 telephone call to Dr. Eckert 
revealed that the veteran's records had been destroyed.  A 
telephone call to the veteran revealed that he had been told 
the same.  Thus, it appears these records are not available.  

Finally, the veteran informed VA in December 2006 that Dr. 
Moscal was retired.  He provided VA with a forwarding address 
and asked that VA make additional attempts to find a more 
current address.  A January 2007 letter to the veteran 
indicated that a current address was not found; however, the 
Appeals Management Center (AMC) noted that it would still 
make a request using the address provided by the veteran.  
This request was returned to VA in February 2007 as 
undeliverable.  

The veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  In light of the above, the Board is satisfied 
that VA fulfilled its duty to assist the veteran in obtaining 
all available relevant information and evidence.  With 
respect to the evidence not obtained, the Board is satisfied 
that the claims folder indicates that these records no longer 
exist or that further attempts to obtain such evidence would 
be futile.

As a final note, the veteran was afforded a VA examination in 
conjunction with his claim on appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran contends that he is entitled to service 
connection for a low back disorder.  He asserts that he 
injured his low back during service when he lifted a filing 
cabinet, and that he has continued to experience chronic, 
almost daily, back pain since this injury.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A review of the veteran's service medical records reveals 
that he complained of lower back pain in October 1971.  He 
reported that such pain occurred while trying to lift a file 
cabinet.  An X-ray of the lumbosacral spine showed 
straightening; otherwise everything was within normal limits.  
The diagnosis provided is low back strain probably secondary 
to injury.  The rest of the veteran's service medical records 
are silent for complaints, diagnosis, or treatment for 
additional low back problems.  The veteran's May 1972 
separation examination makes no mention of any clinical 
abnormalities of the veteran's spine.

The Board acknowledges the veteran's March 2004 statement 
that he did not undergo an orthopedic evaluation at 
separation and that he did not complain of back problems due 
to fear of revocation of his "early out."  However, the 
veteran's May 1972 separation examination report indicates 
that a physical examination did occur, and that such 
examination did not reveal any clinical spinal abnormalities.  
Moreover, although sympathetic to the veteran's fears, the 
contemporaneous evidence of record does not indicate that he 
had a chronic low back disability at the time of service 
separation.  Such evidence weighs against his claim that he 
has a current low back disorder that is related to his active 
service.

Following service separation, there is no evidence of 
complaints, diagnosis, or treatment for low back problems 
until September 2001.  Records from Drs. M. and D. Howell 
indicate that the veteran presented for complaints of 
constant low back pain at such time.  There is no mention of 
when this pain began.  Dr. M. Howell provides three ICD-9 
diagnostic codes which correspond to the following diagnoses: 
sacroiliitis, not otherwise specified; nonallopathic lesions 
of the sacral region, not otherwise specified; muscle spasm.

In addition to the veteran's private treatment records is a 
December 2001 VA examination report.  At his examination, the 
veteran reported hurting his back while moving a filing 
cabinet during service.  Following this interview and an 
examination of the veteran, the VA examiner provided a 
diagnosis of chronic low back pain.  X-rays of the veteran's 
spine were essentially within normal limits.  With regards to 
the etiology of the veteran's current low back pain, the 
examiner noted that nothing in the veteran's claims file, 
including his medical records, correlates his current low 
back pain with his in-service back sprain.  Moreover, the 
examiner stated that the veteran's medical records appeared 
to indicate that his in-service back sprain resolved prior to 
service separation as no back problems were noted on his exit 
examination.

After careful review of the evidence of record, the Board 
concludes that there is no competent evidence which indicates 
that the veteran's current low back disorder is related to 
his in-service low back injury or service generally.  It has 
reviewed and acknowledges the veteran's and his wife's 
statements that his symptomatology has been continuous since 
his in-service injury.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (lay persons are competent to provide 
evidence regarding injury and symptomatology).  However, the 
contemporaneous evidence of record does not support such 
statements.  Rather, there is a single complaint of back pain 
during service, a normal separation examination, and no 
recorded complaints of back pain or evidence of a chronic low 
back disorder for nearly thirty years after service.  
Moreover, the Board observes that the veteran reported 
chronic pain since service at his December 2001 VA 
examination, and that such statements were considered when 
the examiner made his determination regarding the etiology of 
the veteran's current low back disorder.

With regard to the nearly thirty year lapse in time between 
the veteran's active service and the first diagnosis of a 
chronic low back disorder, the Board may, and will, consider 
in its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

Finally, the Board has reviewed the veteran's and his wife's 
statements that his current low back disorder is related to 
service.  However, as lay persons, the veteran and his wife 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu, supra.  Only a medical professional 
can provide evidence of a diagnosis or etiology of a disease 
or disorder.  Similarly, the Board is not competent to make 
its own independent medical determinations.  Rather, it must 
have plausible reasons, based upon medical evidence in the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
the present case, the competent evidence of record, namely, 
the December 2001 VA examination report, indicates that the 
veteran's current low back disorder is not related to 
service.  The veteran's remaining medical records are silent 
for etiological opinions.  While an accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology, 
there must at least be a sufficiently definitive opinion on 
etiology to rise above the level of pure equivocality.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. 
West, 11 Vet. App. 420, 424 (1998).  

Unfortunately, service connection cannot be granted based 
solely on evidence of an in-service injury; there must be 
evidence that such injury resulted in a chronic disability.  
With regards to the present claim, there is an absence of any 
evidence linking the veteran's current low back disorder to 
an incident of service, including his in-service low back 
sprain.  Following this in-service injury, there is no 
competent and contemporaneous evidence of additional back 
problems for thirty years.  The veteran's service separation 
examination was normal.  Finally, there is a negative nexus 
opinion of record which is based on a review of the entire 
claims folder and provides a reasonable basis for its 
opinion.  In light of such circumstances, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim and therefore it must be denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


